70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin SILER, Plaintiff-Appellant,v.Richard A. LANHAM, D.O.C. Commissioner;  Eugene Nuth,Warden, Defendants-Appellees.Kevin SILER, Plaintiff-Appellant,v.Richard A. LANHAM, D.O.C. Commissioner;  Eugene Nuth,Warden, Defendants-Appellees.
Nos. 95-6789, 95-7173.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 30, 1995.

Kevin Siler, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying reconsideration of that order.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Siler v. Lanham, No. CA-94-3621-MJG (D. Md. May 5 & July 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED